DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 9/16/2020. 
		Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2013/0154919 A1; hereinafter Tan) in view of Mosterman et al. (Patent No. 9,582,933 B1; hereinafter Mosterman).

Regarding claim 1, Tan (Figs. 4, 5, 6, 7, 9) discloses a computer-implemented method for gesture recognition, the computer-implemented method comprising:
receiving first reflections of the sound wave off first (hand 302) and second points (hand 304) of a non-rigid target at a first time (Fig. 5, par [0020]), the first and second points moving relative to one another within the sound wave (par [0020], [0029], user move left hand 302 forward and simultaneously move right hand 304 backward); 
determining, based on the first reflections, a first relative Doppler frequency between the first and second points at the first time (Fig. 4, par [0020], [0029], the first time where the Doppler-based user gesture detection feature is activated when both hands disengage from the keyboard); 
receiving second reflections of the sound wave off the first (hand 302) and second points (hand 304) at a second time (Fig. 5, par [0020], [0029], the second time where the Doppler-based user gesture detection feature is detected when the user moves his/her hands forward and backward);
 determining, based on the second reflections, a second relative Doppler frequency between the first and second points at the second time (par [0020], [0029]); and
(par [0020], [0029], the effect of moving hands can be detected and identified by the Doppler-based user gesture detection feature as a user gesture).

Tan teaches detecting the movement of the left and right hands that reflect the sound waves, causing a shift in frequency. However, Tan does not teach moving of the two hand that reflect in the radar field.
In same field of endeavor (i.e. hand gesture detection; see col. 6 lines 30-37 and col. 16 lines 20-30), Mosterman teaches the user of many alternative emitter/detector devices such as radar or sound reflection off the user for detecting hand gestures (col. 8 lines 37-52, and col. 10 line 59 to col. 11 line 5).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan with Mosterman to teach received the reflection in the radar field. The suggestion/motivation would have been to provide one or more alternative components that provide to detect hand gesture in a spatial environment and/or are capable of communicating with computing device.
Regarding claim 2, Tan and Mosterman disclose the computer-implemented method of claim 1. Tan further teaches further comprising determining, based on the first and second relative Doppler frequencies (par [0010], [0011]), a change in displacement between the first and second points between the first and second times, wherein determining the gesture is based further on the change in displacement (par [0029], frequency shift is proportional to the velocity with which the object moves and the source frequency; par [0010], [0011], the captured signal can be compared to the emitted signal for differences. These differences can be produced by the user gesture effect on the signal (e.g., its Doppler effect). Different user gestures create different Doppler effects and thus individual user gestures can be distinguished and identified; The changes between the first (hand 302) and second points (hand 304) between the first (Fig. 4, par [0020], [0029], the first time where the Doppler-based user gesture detection feature is activated when both hands disengage from the keyboard) and second (Fig. 5, par [0020], [0029], the second time where the Doppler-based user gesture detection feature is detected when the user moves his/her hands forward and backward) times; Thus the changes between hand 302 and hand 304 between when both hands are in front of the keyboard and when both hands move forward and backward are difference (change in displacement)).

Regarding claim 7, Tan and Mosterman disclose the computer-implemented method of claim 1. Tan further teaches further comprising passing the gesture to an application or device effective to control or alter a display, function, or capability associated with the application or the device (par [0020], the user gesture is mapped to changing state of the music player application).

s 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Mosterman, Yao (Patent No. US 9,870,056 B1) and further in view of Gollakata et al. (US 2016/0054804 A1; hereinafter Gollakata).

Regarding claim 3, Tan and Mosterman disclose the computer-implemented method of claim 1.
However, Tan and Mosterman do not teach further comprising identifying, the first and second points from other points of the non-rigid target within the first and second reflections. 
Yao (Fig. 4B, 5, 6) teaches identifying, the first (one hand) and second points (another hand; col. 3, lines 47-50 discloses one or more hand signals) from other points (palm or wrist) (col. 5 lines 15-50) of the non-rigid target within the first and second reflections (the one or more hand can be detected by different reflections by radar) (col. 7 lines 7-27). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan and Mosterman with Yao to teach further comprising identifying the first and second points from other points of the non-rigid target within the first and second reflections. The suggestion/motivation would have been  as the user makes different hand signals, the hand of the user and pose of the hand (e.g. position and orientation) may be detected so that a correct act may be performed by the ARFN. 

Gollakata teaches identifying, based on Doppler centroids (par [0044-0045], Doppler shift (where the gesture shift or move) based on transmitter’s center frequency) 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan, Mosterman and Yao with Gollakata to teach identifying, based on Doppler centroids. The suggestion/motivation would have been to recognize the gesture accurately. 
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Mosterman, Yao and further in view of Reynolds et al. (US 2017/0131395 A1; hereinafter Reynolds).
Regarding claim 6, Tan and Mosterman disclose the computer-implemented method of claim 1. 
Tan and Mosterman do not teach further comprising identifying, the first and second points from other points of the non-rigid target within the first and second reflections.
Yao (Fig. 4B, 5, 6) teaches identifying, the first (one hand) and second points (another hand (one or more hand)) from other points (palm or wrist) (col. 5 lines 15-50) of the non-rigid target within the first and second reflections (the one or more hand can be detected by different reflections by radar) (col. 7 lines 7-27). 

Tan, Mosterman and Yao do not teach identifying gesture based on a moving target indicator filter.
Reynolds teaches identifying gesture based on a moving target indicator filter (par [0057], [0058], filter or a finite impulse response (FIR) filter) may be applied to reduce noise in the signal).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan, Mosterman and Yao with Reynolds to teach identifying gesture based on a moving target indicator filter. The suggestion/motivation would have been to identify a signal segment corresponding to a gesture.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Mosterman and further in view of Reynolds et al. (US 2017/0131395 A1; hereinafter Reynolds).

Tan further teaches further comprising determining Doppler frequencies for the first and second points (hands 302 and 304) at the first (Fig. 4, par [0020], [0029], the first time where the Doppler-based user gesture detection feature is activated when both hands disengage from the keyboard) and second times (Fig. 5, par [0020], [0029], the second time where the Doppler-based user gesture detection feature is detected when the user moves his/her hands forward and backward); (par [0020], [0029], detecting the movement of the left and hand that reflect the sound waves, causing a shift in frequency).
Tan and Mosterman do not teach wherein the Doppler frequencies are determined to have one or more of: high accuracy or low noise compared to other determined Doppler frequencies.
Reynolds teaches determining Doppler frequencies for gesture, wherein the Doppler frequencies for gesture are determined to have one or more of: high accuracy or low noise compared to other determined Doppler frequencies (par [0057], [0058], filter or a finite impulse response (FIR) filter) may be applied to reduce noise in the signal of gesture (ten of Hz) compared to the original signal frequency (80 Hz), par [0041]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan and Mosterman with Reynolds to .
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Mosterman and further in view of Molchanov et al. (US 2016/0259037 A1; hereinafter Molchanov’037).
Regarding claim 9, Tan and Mosterman disclose the computer-implemented method of claim 1. 
However, Tan and Mosterman do not teach further comprising creating a range-Doppler-time data cube for the non-rigid target, wherein the determining the gesture is based further on the range-Doppler-time data cube.
Molchanov’037 (Figs. 9) teaches further comprising creating a range-Doppler-time data cube for the non-rigid target, wherein the determining the gesture is based further on the range-Doppler-time data cube (par [0089] where three dimension array receivers which referred to as a radar data cube and [0127] teaches the range-Doppler map of dynamic gestures together with the 3D position of the detected hand). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan and Mosterman with Molchanov’037 to teach further comprising creating a range-Doppler-time data cube for .
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Mosterman and further in view of Dahl et al. (US 2012/0243374A1; hereinafter Dahl).
Regarding claim 10, Tan and Mosterman disclose the computer-implemented method of claim 1. However, Tan and Mosterman do not teach wherein a resolution of the gesture recognition is finer than a wavelength of the radar field.
In same field of endeavor (gesture detection using radar signal, )Dahl teaches wherein a resolution of the gesture recognition (0026] discloses that it can be defined in terms of the time it takes a signal to travel to and be reflected from an object at the periphery of a predetermined detection range, such as less than 30 cm or less than 20 cm or less than 10 cm from a transmitter and/or receiver) is finer than a wavelength of the radar field ([0154] discloses that “radar signals, i.e. electromagnetic waves having a frequency of between about 3 GHz and 11 GHz”.  The frequency of 3GHz is equal to 9.99cmm wavelength conversion. Thus the resolution of the gesture recognition less than 10 cm (i.e. from 1 cm to 9 cm) is finer than wavelength of the radar signal 9.99 cm) .
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan and Mosterman with Dahl to teach wherein a resolution of the gesture recognition is finer than a wavelength of the .

11.	Claims 11-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Mosterman and further in view of Rautiainen et al. (US 2011/0181509 A1; hereinafter Rautiainen.
Regarding claim 11, Tan and Mosterman disclose the computer-implemented method of claim 1.
However, Tan and Mosterman do not teach wherein the radar field is a broad beam, fully contiguous radar field.
Rautiainen teaches wherein the radar field is a broad beam, fully contiguous radar field (par [0036], Frequency Modulated Continuous wave).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan and Mosterman with Rautiainen to teach wherein the radar field is a broad beam, fully contiguous radar field. The suggestion/motivation would have been to provide continuous radar.
Regarding claim 12, Tan discloses an apparatus comprising:
at least one computer processor (Fig. 8, processor); 

receiving first reflections of the sound wave off first (hand 302) and second points (hand 304) of a non-rigid target at a first time (Fig. 5, par [0020]), the first and second points moving relative to one another within the sound wave (par [0020], [0029], user move left hand 302 forward and simultaneously move right hand 304 backward); 
determining, based on the first reflections, a first relative Doppler frequency between the first and second points at the first time (Fig. 4, par [0020], [0029], the first time where the Doppler-based user gesture detection feature is activated when both hands disengage from the keyboard); 
receiving second reflections of the sound wave off the first (hand 302) and second points (hand 304) at a second time (Fig. 5, par [0020], [0029], the second time where the Doppler-based user gesture detection feature is detected when the user moves his/her hands forward and backward);
 determining, based on the second reflections, a second relative Doppler frequency between the first and second points at the second time (par [0020], [0029]); and
determining, based on the first and second relative Doppler frequencies, a gesture performed by the non-rigid target (par [0020], [0029], the effect of moving hands can be detected and identified by the Doppler-based user gesture detection feature as a user gesture).

Tan teaches detecting the movement of the left and right hands that reflect the sound waves, causing a shift in frequency. However, Tan does not teach moving of the two hand that reflect in the radar field.
In same field of endeavor (i.e. hand gesture detection; see col. 6 lines 30-37 and col. 16 lines 20-20), Mosterman teaches the user of many alternative emitter/detector devices such as radar or sound reflection off the user for detecting hand gestures (col. 8 lines 37-52, and col. 10 line 59 to col. 11 line 5).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan with Mosterman to teach received the reflection in the radar field. The suggestion/motivation would have been to provide one or more alternative components that provide to detect hand gesture in a spatial environment and/or are capable of communicating with computing device
Tan and Mosterman do not teach:
a radar system comprising:
one or more antenna elements configured to receive radar signals representing reflections of the radar field off points of a non-rigid object within the radar field;
Rautiainen teaches:
a radar system comprising:
(par [0035], Doppler radar detector);  and 
one or more antenna elements (Fig. 1, multiple antennas for a single radio transmitter 4) configured to receive radar signals representing reflections of the radar field off points of a non-rigid object within the radar field (Fig. 1, par [0014], radio transmitter 4 configured to transmit radio signals 6 that are at least partially reflected by a human body 8).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan and Mosterman with Rautiainen to teach a radar system comprising: one or more antenna elements configured to receive radar signals representing reflections of the radar field off points of a non-rigid object within the radar field. The suggestion/motivation would have been to detect gesture.
Regarding claim 13, Tan and Mosterman with Rautiainen disclose the apparatus of claim 12, wherein:
the instructions further cause the at least one computer processor to determine, based on the first and second relative Doppler frequencies, a change in displacement between the first and second points between the first and second times; and determining the gesture is based further on the change in the displacement (par [0029], frequency shift is proportional to the velocity with which the object moves and the source frequency; par [0010], [0011], the captured signal can be compared to the emitted signal for differences. These differences can be produced by the user gesture effect on the signal (e.g., its Doppler effect). Different user gestures create different Doppler effects and thus individual user gestures can be distinguished and identified; The changes between the first (hand 302) and second points (hand 304) between the first (Fig. 4, par [0020], [0029], the first time where the Doppler-based user gesture detection feature is activated when both hands disengage from the keyboard) and second (Fig. 5, par [0020], [0029], the second time where the Doppler-based user gesture detection feature is detected when the user moves his/her hands forward and backward) times; Thus the changes between hand 302 and hand 304 between when both hands are in front of the keyboard and when both hands move forward and backward are difference (change in displacement)).

Regarding claim 17, Tan, Mosterman and Rautiainen disclose the apparatus of claim 12. Tan further teaches wherein the instructions further cause the at least one computer processor to pass the gesture to an application executing on the apparatus or to a device effective to control or alter a display, function, or capability associated with the application or the device (par [0020], the user gesture is mapped to changing state of the music player application).
Regarding claim 20, Tan, Mosterman and Rautiainen disclose the apparatus of claim 12.

Rautiainen teaches wherein the radar field is a broad beam, fully contiguous radar field (par [0036], Frequency Modulated Continuous wave).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan and Mosterman with Rautiainen to teach wherein the radar field is a broad beam, fully contiguous radar field. The suggestion/motivation would have been to provide continuous radar.
12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Mosterman, Rautiainen, Yao and further in view of Gollakata et al. (US 2016/0054804 A1; hereinafter Gollakata).

Regarding claim 14, Tan, Mosterman and Rautiainen disclose the apparatus of claim 12.
However, Tan, Mosterman and Rautiainen do not teach wherein the instructions further cause the at least on computer processor to identify, the first and second points 
Yao (Fig. 4B, 5, 6) teaches identifying, the first (one hand) and second points (another hand; col. 3, lines 47-50 discloses one or more hand signals); from other points (palm or wrist) (col. 5 lines 15-50) of the non-rigid target within the first and second reflections (the one or more hand can be detected by different reflections by radar) (col. 7 lines 7-27). 
 with Yao to teach further comprising identifying the first and second points from other points of the non-rigid target within the first and second reflections. The suggestion/motivation would have been so that as the user makes different hand signals, the hand of the user and pose of the hand (e.g. position and orientation) may be detected so that a correct act may be performed by the ARFN. 
Tan, Mosterman and Yao do not teach identifying, based on Doppler centroids.
Gollakata teaches identifying, based on Doppler centroids (par [0044-0045], Doppler shift (where the gesture shift or move) based on transmitter’s center frequency) 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan, Mosterman, Rautiainen and Yao with Gollakata to teach identifying, based on Doppler centroids. The suggestion/motivation would have been to recognize the gesture accurately. 
13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Mosterman, Rautiainen, Yao and further in view of Reynolds et al. (US 2017/0131395 A1; hereinafter Reynolds).

Regarding claim 16, Tan, Mosterman and Rautiainen disclose the apparatus of claim 12. However, Tan, Mosterman and Rautiainen do not teach wherein the 
Yao (Fig. 4B, 5, 6) teaches identifying, the first (one hand) and second points (another hand (one or more hand)) from other points (palm or wrist) (col. 5 lines 15-50) of the non-rigid target within the first and second reflections (the one or more hand can be detected by different reflections by radar) (col. 7 lines 7-27). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan, Mosterman and Rautiainen with Yao to teach further comprising identifying the first and second points from other points of the non-rigid target within the first and second reflections. The suggestion/motivation would have been so that as the user makes different hand signals, the hand of the user and pose of the hand (e.g. position and orientation) may be detected so that a correct act may be performed by the ARFN. 
Tan, Mosterman, Rautiainen and Yao do not teach identifying gesture based on a moving target indicator filter.
Reynolds teaches identifying gesture based on a moving target indicator filter (par [0057], [0058], filter or a finite impulse response (FIR) filter) may be applied to reduce noise in the signal).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan, Mosterman, Rautiainen and Yao .

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Mosterman, Rautiainen and further in view of Reynolds et al. (US 2017/0131395 A1; hereinafter Reynolds).
Regarding claim 18, Tan, Mosterman and Rautiainen disclose the apparatus of claim 12. 
Tan further teaches the instructions further cause the at least one computer processor to determine Doppler frequencies for the first and second points (hands 302 and 304) at the first (Fig. 4, par [0020], [0029], the first time where the Doppler-based user gesture detection feature is activated when both hands disengage from the keyboard) and second times (Fig. 5, par [0020], [0029], the second time where the Doppler-based user gesture detection feature is detected when the user moves his/her hands forward and backward); (par [0020], [0029], detecting the movement of the left and hand that reflect the sound waves, causing a shift in frequency).
Tan, Mosterman and Rautiainen do not teach wherein the Doppler frequencies are determined to have one or more of: high accuracy or low noise compared to other determined Doppler frequencies.
(par [0057], [0058], filter or a finite impulse response (FIR) filter) may be applied to reduce noise in the signal of gesture (ten of Hz) compared to the original signal frequency (80 Hz), par [0041]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan, Mosterman and Rautiainen with Reynolds to teach determining Doppler frequencies for gesture, wherein the Doppler frequencies for gesture are determined to have one or more of: high accuracy or low noise compared to other determined Doppler frequencies. The suggestion/motivation would have been to identify a signal segment corresponding to a gesture.
15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Mosterman, Rautiainen and further in view of  Dahl et al. (US 2012/0243374A1; hereinafter Dahl).
Regarding claim 19, Tan, Mosterman and Rautiainen disclose the apparatus of claim 12. However, Tan, Mosterman and Rautiainen do not teach wherein a resolution of the gesture recognition is finer than a wavelength of the radar field.
In same field of endeavor (gesture detection using radar signal), Dahl teaches wherein a resolution of the gesture recognition (0026] discloses that it can be defined in terms of the time it takes a signal to travel to and be reflected from an object at the periphery of a predetermined detection range, such as less than 30 cm or less than 20 cm or less than 10 cm from a transmitter and/or receiver) is finer than a wavelength of the radar field ([0154] discloses that “radar signals, i.e. electromagnetic waves having a frequency of between about 3 GHz and 11 GHz”.  The frequency of 3 GHz is equal to 9.99cmm wavelength conversion. Thus, the resolution of the gesture recognition less than 10 cm (i.e. from 1 cm to 9 cm) is finer than wavelength of the radar signal 9.99 cm).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tan, Mosterman and Rautiainen with Dahl to teach wherein a resolution of the gesture recognition is finer than a wavelength of the radar field. The suggestion/motivation would have been for the radar system to track the gesture signal accurately.
Allowable Subject Matter
16.	Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of records, either alone or combination do not teach the claimed limitations “wherein the identifying the first and second points comprises determining that Doppler centroids corresponding to the first and second points have higher energies than Doppler centroids corresponding to the other points of the non-rigid target.” 
Claim 5 is objected to as being depend upon claim 4.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691